      Case: 1:20-cv-03194 Document #: 1 Filed: 05/29/20 Page 1 of 4 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Tracy Williams,                                       Case No.:

                   Plaintiff,
                                                      COMPLAINT
       vs.

Medical Business Bureau, LLC,                         JURY TRIAL DEMANDED
                 Defendant.



       NOW COMES THE PLAINTIFF, TRACY WILLIAMS, BY AND THROUGH

COUNSEL, BRIAN J. OLSZEWSKI, and for her Complaint against the Defendant, pleads as

follows:

                                        JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act (“FDCPA”), 15

       U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.

                                             VENUE

   2. The transactions and occurrences which give rise to this action occurred in DuPage

       County, Illinois.

   3. Venue is proper in the Northern District of Illinois.

                                            PARTIES

   4. Plaintiff is a natural person residing in the village of Downers Grove, DuPage County,

       Illinois.

   5. The Defendant to this lawsuit is Medical Business Bureau, LLC, which is a limited

       liability company that conducts business in the State of Illinois.




                                                 1
   Case: 1:20-cv-03194 Document #: 1 Filed: 05/29/20 Page 2 of 4 PageID #:2




                           GENERAL ALLEGATIONS

6. Defendant is attempting to collect two consumer type debts allegedly owed by Plaintiff to

   DuPage Emergency Physicians. The first debt is in the amount of $263.00 and the second

   debt is in the amount of $62.00 (“the alleged Debts”).

7. Plaintiff disputes the alleged Debts.

8. On November 5, 2019, Plaintiff obtained her Trans Union and Equifax credit disclosures

   and noticed Defendant reporting the alleged Debts.

9. On or about December 23, 2019, Plaintiff sent Defendant a letter disputing the alleged

   Debts.

10. On February 21, 2020, Plaintiff obtained her Trans Union and Equifax credit disclosures,

   which showed that Defendant failed or refused to flag the accounts reflected by the

   alleged Debts as disputed, in violation of the FDCPA.

11. In the credit reporting industry, data furnishers, such as the Defendant, communicate

   electronically with the credit bureaus.

12. Defendant had more than ample time to instruct Equifax and Trans Union to flag its trade

   lines as Disputed.

13. Defendant’s inaction to have its trade lines on Plaintiff’s credit reports flagged as

   disputed was either negligent or willful.

14. Plaintiff suffered pecuniary and emotional damages as a result of Defendant’s actions.

   Her credit report continues to be damaged due to the Defendant’s failure to properly

   report the associated trade lines.




                                               2
      Case: 1:20-cv-03194 Document #: 1 Filed: 05/29/20 Page 3 of 4 PageID #:3




          VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

   15. Plaintiff reincorporates the preceding allegations by reference.

   16. At all relevant times, Defendant, in the ordinary course of its business, regularly engaged

       in the practice of collecting debts on behalf of other individuals or entities.

   17. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at issue in this case

       is a consumer debt.

   18. Defendant is a "debt collector" under the Fair Debt Collection Practices Act ("FDCPA"),

       15 U.S.C. §1692a(6).

   19. Defendant's foregoing acts in attempting to collect these alleged debts violated 15 U.S.C.

       §1692e(8) of FDCPA by communicating to any person credit information that is known

       to be false or should be known to be false, including failure to report a disputed debt as

       disputed.

   20. As a direct and proximate cause of the Defendant’s violations of the FDCPA, Plaintiff

       has suffered economic, emotional, general, and statutory damages.

       WHEREFORE, PLAINTIFF PRAYS that this Honorable Court grant her a judgment

against Defendant for statutory damages, actual damages, costs, interest, and attorneys’ fees.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by Jury.


                                                /s/ Brian J. Olszewski
                                                 Brian J. Olszewski
                                                 Law Offices of Michael Lee Tinaglia, Ltd.
                                                 444 N. Northwest Hwy., Ste. 350
                                                 Park Ridge, IL 60068
                                                 Telephone: (847) 692-0421
                                                 Fax: (847) 685-8440
                                                 bolszewski@tinaglialaw.com



                                                   3
Case: 1:20-cv-03194 Document #: 1 Filed: 05/29/20 Page 4 of 4 PageID #:4




                                  Of Counsel to:
                                  Credit Repair Lawyers of America
                                  22142 West Nine Mile Road
                                  Southfield, MI 48033
                                  Telephone: (248) 353-2882
                                  Facsimile: (248) 353-4840

                                  Attorneys for Plaintiff,
                                  Tracy Williams




                                   4
